IN THE SUPREME COURT OF THE STATE OF NEVADA


 KUPAA KEA,                                               No. 84217
 Petitioner,
 vs.
 THE SECOND JUDICIAL DISTRICT
 COURT OF THE STATE OF NEVADA,
 IN AND FOR THE COUNTY OF                                  FL
 WASHOE,
 Respondent,                                                MAR i 1 2022
   and                                                     ELIZABETH A. BROWN
                                                         CLERK OF AJPREME COURT
 WARDEN JOHN DOE, OF NORTHERN                           BY    6.N (
                                                              DEPUTY CLERK
 NEVADA CORRECTIONAL CENTER,
 Real Party in Interest.




                       ORDER DENYING PETITION

            This is an original pro se petition for a writ of mandamus
seeking the application of credits to petitioner's sentence pursuant to both
NRS 209.4465 and NRS 209.4475.
            At the outset, we note that petitioner has not provided this
court with exhibits or other documentation that would support his claims
for relief. See NRAP 21(a)(4) (providing the petitioner shall submit an
appendix containing all documents "essential to understand the matters set
forth in the petition"); Pan v. Eighth Judicial Dist. Court. 120 Nev. 222, 228,
88 P.3d 840, 844 (2004) (Petitioned ] cardies] the burden of demonstrating
that extraordinary relief is warranted.").
            Moreover, having considered the petition, we are not persuaded
that writ relief is warranted because petitioner has a plain, speedy, and
adequate remedy available to him by way of an appeal from the district
court's denial of such relief in the first instance. "A postconviction petition
for a writ of habeas corpus is 'the only remedy available to an incarcerated
person to challenge the computation of time that the person has served
pursuant to a judgment of conviction."' Williams v. State, De13't of Corr., 133
Nev. 594, 596, 402 P.3d 1260, 1262 (2017) (quoting NRS 34.724(2)(c)); see
also Pan, 120 Nev. at 224, 88 P.3d at 841 (writ relief is proper only when
there is no plain, speedy, and adequate remedy at law). Accordingly, we
            ORDER the petition DENIED.



                                                                  , C.J.
                                    Parraguirre


                                          /1                         J.
                                    Hardesty

                                           Al4G4,0                   J.
                                    Stiglich



cc:   Kupaa Kea
      Attorney General/Carson City
      Washoe District Court Clerk




                                      2